Case 1:16-cv-05801-GHW Document 143 Filed 01/30/19 Page 1 of 3
Case 1:16-cv-05801-GHW Document 143 Filed 01/30/19 Page 2 of 3
         Case 1:16-cv-05801-GHW Document 143 Filed 01/30/19 Page 3 of 3



                                     SIGNATURE ATTESTATION

       Pursuant to Section 8.5 of the Southern District of New York’s Electronic Case Filing
Rules & Instructions, I hereby attest that all persons whose signatures are indicated above
consent to the filing of this document.


                                                    s/ Benjamin H. Richman



                                     CERTIFICATE OF SERVICE

       I, Benjamin H. Richman, hereby certify that on January 30, 2019, I served the above and
foregoing Stipulation of Voluntary Dismissal Pursuant to Rule 41(a)(1)(A)(ii) by causing true
and accurate copies of such paper to be transmitted to all counsel of record via the Court’s
CM/ECF system.


                                                    s/ Benjamin H. Richman




Stipulation of Voluntary Dismissal              3                      Case No. 1:16-cv-05801-GHW
